UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4341


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOVAN CORNELIUS SIMON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00742-RBH-1)


Submitted:   January 23, 2015              Decided:   February 2, 2015


Before AGEE and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT & MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    Arthur Bradley Parham, Assistant
United States Attorney, Florence, South Carolina; Stanley D.
Ragsdale, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jovan Cornelius Simon appeals his conviction and the

137-month sentence imposed by the district court after he was

convicted of conspiracy to distribute and possess with intent to

distribute cocaine and cocaine base, in violation of 18 U.S.C.

§§ 841(a)(1), (b)(1)(C), (b)(1)(D) 846 (2012), and possession of

a   firearm    by       a    convicted    felon,     in    violation    of       18   U.S.C.

§§ 922(g)(1), 924(a)(2), (e) (2012).                      Simon’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that he has found no meritorious grounds for appeal but

questioning the denial of Simon’s motions to suppress, and the

application        of       the    sentencing    enhancement    for    obstruction        of

justice.      Simon has filed a pro se supplemental brief arguing

these issues and additionally contending that the evidence was

insufficient to convict him of conspiracy and that the district

court erred by failing to require the jury to specify which

firearm Simon possessed and by applying a statutory sentencing

range based on drug weights that were not found by the jury.                              We

affirm the judgment of the district court.

              We    review          factual     findings    underlying       a    district

court’s denial of a motion to suppress for clear error and legal

conclusions de novo.                United States v. Foster, 634 F.3d 243, 246

(4th Cir. 2011).                  We construe the evidence in the light most



                                                2
favorable to the Government, the prevailing party below.                                          United

States v. Black, 707 F.3d 531, 534 (4th Cir. 2013).

                  In    challenging           the   February          28,   2012    search,        Simon

argues that the officers’ testimony that they smelled marijuana

in his vehicle was not credible and that they could not have

known whether the odor came from the vehicle or from Simon’s

person.            “We        defer      to     the       district          court’s    credibility

findings.”             United States v. Griffin, 589 F.3d 148, 150 n.1 (4th

Cir.       2009)        (internal        quotation          marks       omitted).            We    have

repeatedly             held    that      an    officer          who    smells      marijuana       upon

approaching a vehicle during a lawful traffic stop has probable

cause to search those parts of the vehicle where that marijuana

may be contained.                  United States v. Carter, 300 F.3d 415, 422

(4th       Cir.    2002).          Accordingly,            we    affirm      the    denial    of    the

motion to suppress the fruits of the February 28, 2012 search. ∗

                  Simon also challenges the May 9, 2013 search of his

underwear         when        he   was   stopped          for    a    traffic      infraction.        A

“search conducted inside [a defendant’s] underwear is properly


       ∗
       Simon also argues that the officers lacked probable cause
to seize the firearms they found in the vehicle. Because Simon
did not raise this argument prior to trial, it is waived, and
cannot be asserted on appeal absent a showing of good cause.
See, e.g. United States v. White, 584 F.3d 935, 948 (10th Cir.
2009) (holding that moving to suppress evidence on one basis
does not prevent waiver of unasserted bases for suppression).
Simon does not allege good cause for us to consider this issue.



                                                      3
characterized as a strip search.”                    United States v. Edwards, 666

F.3d 877, 882 (4th Cir. 2011).                  We examine such a search “in its

complete    context    and     consider            the   following          factors:      1)   the

place in which the search was conducted; 2) the scope of the

particular       intrusion;    3)    the       manner      in       which    the    search     was

conducted; and 4) the justification for initiating the search.”

Id. at 883.

            In this case, the intrusion was properly limited in

scope to removing an unknown object from Simon’s groin and the

search     was     conducted        in     a       safe,        nonthreatening         manner.

Accordingly, we find that the district court properly denied the

motion to suppress the fruits of the May 9, 2013 search.

            Simon’s counsel questions whether the district court

erred by applying a sentencing enhancement for obstruction of

justice.     We review the imposition of this enhancement for clear

error.     United States v. Hughes, 401 F.3d 540, 560 (4th Cir.

2005).       The    obstruction          enhancement           is    appropriate       when      a

defendant commits perjury by giving “false testimony concerning

a   material     matter   with      the    willful            intent    to    provide      false

testimony.”        United     States       v.      Dunnigan,         507    U.S.    87,    94-96

(1993).      Testimony      concerns        a      material         matter    when     it,     “if

believed,    would    tend    to    influence            or    affect       the    issue   under

determination.”       U.S. Sentencing Guidelines Manual § 3C1.1 cmt.

n.6 (2013).

                                               4
            The district court applied the enhancement based upon

Simon’s testimony at the suppression hearing that he was unaware

that    there    were    any    drugs    contained         in    a     sock   tied   to    his

genitals       that     was    discovered         during        the     pat-down     search.

Contrary    to    Simon’s      contention         that    no     one    but   himself      can

testify regarding what was in his mind, the district court was

justified in finding that this testimony was willfully false.

See, e.g., United States v. Santos, 553 U.S. 507, 521 (2008)

(recognizing that “knowledge must almost always be proved[] by

circumstantial evidence”).               If believed, this testimony would

strongly undermine the officers’ credibility by implying that

there were no drugs in the sock and that the officers’ testimony

that they found such drugs was false.                     See United States v. Fox,

393 F.3d 52, 61 n.9 (1st Cir. 2004) (holding that testimony

implying officer had fabricated account of stop was material due

to impeachment value), vacated and remanded on other grounds,

545 U.S. 1125 (2005).             Accordingly, we find that the district

court    did     not     clearly        err       by     applying       the    obstruction

enhancement.

            In accordance with Anders, we have reviewed the entire

record and       the    issues    raised      in       Simon’s    pro    se   supplemental

brief    and     have     found    no     meritorious            grounds      for    appeal.

Accordingly,      we    affirm    the     district        court’s       judgment.         This

court requires that counsel inform Simon, in writing, of his

                                              5
right to petition the Supreme Court of the United States for

further review.        If Simon requests that a petition be filed, but

counsel   believes      that    such    a       petition    would      be   frivolous,

counsel   may   move     in    this    court     for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Simon.          We dispense with oral argument because the

facts   and   legal     contentions      are     adequately     presented      in    the

materials     before    this    court    and     argument      would    not   aid    the

decisional process.

                                                                              AFFIRMED




                                            6